      Case 5:18-cv-00073-DCB-MTP Document 9 Filed 04/16/19 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


ROBERT L. MARTIN                                                    PLAINTIFF

VS.                               CIVIL ACTION NO. 5:18-cv-73(DCB)(MTP)

IBM CORPORATE HEADQUARTERS, ET AL.                                 DEFENDANTS


                                       ORDER

      THIS MATTER is before the Court sua sponte to address the

plaintiff Robert L. Martin’s failure to prosecute this action and

his failure to comply with this Court’s orders.

      On July 5, 2018, the plaintiff filed his action, but he failed

to serve the defendants within 90 days as required by Fed.R.Civ.P.

4(m).   Accordingly, on October 11, 2018, Magistrate Judge Michael

T. Parker entered an Order (docket entry 3) directing Martin to

serve the defendants on or before November 12, 2018.               Magistrate

Judge Parker warned Martin that this action could be dismissed if

he did not complete service by that date.

      The   plaintiff    failed   to    serve    any   of the   defendants by

November 12, 2018.       Instead, on November 27, 2018, Martin filed a

letter (docket entry 4) requesting additional time to serve the

defendants because he had not retained an attorney.               On November

29, 2018, Magistrate Judge Parker entered an Order (docket entry 5)

finding that Martin had not shown good cause for an extension.            The

Magistrate Judge noted that Martin must serve the defendants

whether or    not   he   is represented         by   counsel.   Nevertheless,
    Case 5:18-cv-00073-DCB-MTP Document 9 Filed 04/16/19 Page 2 of 3



Magistrate Judge Parker granted Martin a “final brief extension of

time to serve process,” and ordered Martin to properly serve the

defendants and file a proof of service on or before December 14,

2018.   Martin was warned that “[i]f service is not perfected and

proof thereof filed with the Court by December 14, 2018, the case

may be dismissed without prejudice pursuant to Rule 4(m) and

without further notice.”

     To date, the plaintiff has not filed a proof of service, nor

has he had a summons issued.     Fed.R.Civ.P. 4(m) states that “[i]f

a defendant is not served within 90 days after the complaint is

filed, the court - on motion or on its own after notice to the

plaintiff - must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.”

Additionally, pursuant to Fed.R.Civ.P. 41(b), a trial court has

discretionary authority to dismiss an action sua sponte for the

plaintiff’s failure for the plaintiff’s failure to prosecute or

comply with any order of the court.      See Link v. Wabash R.R. Co.,

370 U.S. 626, 629-30 (1962); Larson v. Scott, 157 F.3d 1030, 1031

(5th Cir. 1998).

     The power of the courts “to invoke this sanction is necessary

in order to prevent undue delays in the disposition of pending

cases and to ... clear their calendars of cases that have remained

dormant because of the inaction or dilatoriness of the parties

seeking relief ... so as to achieve the orderly and expeditious


                                   2
    Case 5:18-cv-00073-DCB-MTP Document 9 Filed 04/16/19 Page 3 of 3



disposition of cases.”   Link, 370 U.S. at 629-31; see also Lopez v.

Aransas County Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.

1978)(discussing trial court’s Rule 41(b) discretionary authority).

     Inasmuch as the plaintiff has failed in his obligation to

prosecute this action and comply with the Court’s orders, the Court

shall dismiss this action without prejudice pursuant to Federal

Rules of Civil Procedure 4(m) and 41(b).

     IT IS THEREFORE ORDERED THAT:

     (1) This action is DISMISSED WITHOUT PREJUDICE;

     (2) A separate Judgment in accordance with Federal Rule of

Civil Procedure 58 will be filed herein.

     SO ORDERED, this the 16th day of April, 2019.



                                       David Bramlette
                                       UNITED STATES DISTRICT JUDGE




                                   3
